Citation Nr: 0523806	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-27 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1968 
to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), continuing the veteran's 50 percent 
rating for PTSD.

In July 2001, the RO granted the veteran service connection 
for PTSD with a 30 percent evaluation.  In July 2001, the 
veteran submitted a notice of disagreement to that decision 
and stated that his PTSD disability more likely warranted a 
50 percent evaluation.  In a January 2002 Decision Review 
Officer (DRO) decision, the RO granted the veteran an 
increased evaluation of 50 percent for his PTSD, effective to 
the date of the grant of service connection.  Therefore, the 
DRO decision granted the veteran full satisfaction of his 
desired benefit, which was a rating of 50 percent for PTSD.  
As such, the veteran's November 2002 claim constitutes a new 
claim for an increased rating and the effective date of the 
current appeal is November 4, 2002, the date of the claim for 
an increased rating. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's PTSD is manifested by paranoia, impaired 
short-term memory, weekly nightmares, sleep impairment, 
inattentiveness, and lack of social relationships.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in November 2002, after the enactment of the VCAA.  

An RO letter dated in September 2003, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the September 2003 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  The letter also 
suggested that he submit any evidence in his possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the June 2003 statement of the case and 
November 2004 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

In April 2003, the veteran underwent a VA examination.  The 
veteran was then residing in a long-term care unit at the 
VAMC where he had lived since March 2000.  He is a C5 
quadriplegic from a diving accident in 1977.  During the 
examination, the veteran reported that his mental status was 
recently good and the examiner noted that the veteran was 
pleasant and cooperative during the evaluation.  The veteran 
also reported that he had no legal problems since his last 
examination 2-1/2 years ago.  He was also not in a current 
relationship.  His mother visited him weekly at the hospital.  
His activities consisted mainly of social activities with the 
other veterans and staff at the VAMC.  In addition, he 
attempted to go on activities with the group several times a 
month.  He denied substance abuse, although he occasionally 
smoked marijuana and drank, but not everyday.  He had a 
history of numerous suicide attempts, the last one being in 
December 1999.

Mental status examination revealed that the veteran had no 
obvious impairment of thought or communication.  With respect 
to hallucinations, the veteran stated that he sometimes heard 
voices behind him and it took him some time to determine 
whether they were real.  However, the examiner opined that 
these voices did not appear to be true hallucinations.  The 
veteran stated that he was paranoid and highly suspicious of 
people and this had been true since he returned from Vietnam.  
His eye contact and interaction in the session were within 
normal limits.  He denied suicidal or homicidal thoughts at 
the present time.  With respect to his personal hygiene, he 
was very dependent on the nursing care he received at the 
hospital.  He was oriented in all spheres and his long-term 
memory was good; however, the veteran stated that he did not 
have good short-term memory.  With respect to obsessive 
behavior, the veteran stated that the staff would tell him 
that he's a control freak and that he often would butt heads 
with the staff about his care, although this had lessened 
since he had been there longer and the staff got to know him 
better, and vice versa.  He denied panic attacks except when 
he awoke from nightmares, when he would be sweating.  He 
stated that he believed that he was depressed for a long time 
and particularly after he stopped drinking in 1987.  He 
stated that at the present time, his depression was better 
because of the weekly PTSD groups and the good care he 
received at the VAMC.  With respect to his sleep, he was 
normally put to bed at 11:00 p.m. and tended to doze on and 
off until about 2:00 a.m., when he would often be able to 
sleep until 5:00 a.m.  At that time, he would be turned by 
the staff and slept a little later.  Based on the 
examination, the examiner opined that the veteran's symptoms 
were significant, but not clearly worse than they were at the 
time of the last examination in 2000.  The examiner mentioned 
that the veteran's main symptoms were nightmares of his 
experiences in Vietnam, which occurred approximately once a 
week.  The veteran was mainly triggered of these memories 
when he saw events on television, heard sounds such as 
helicopter noise and doors banging or someone popping chewing 
gum.  The examiner also stated that the veteran believed that 
much of his difficulties in his relationships with his 
previous wives and significant others was because of 
emotional numbing.  The Axis I diagnosis was PTSD, chronic 
and moderate.  The Global Assessment of Functioning (GAF) 
score was 45.

In a September 2004 VA outpatient medical record, the staff 
psychologist from the VAMC stated that he was requested to 
give an opinion on how the veteran's PTSD symptoms influenced 
the veteran's life independent of his spinal cord injury.  He 
declined to do so because he could only speculate on that 
issue; however, he stated that the veteran was suffering from 
PTSD and the helplessness that the veteran experienced that 
typically followed this diagnosis existed prior to his spinal 
cord injury.

In October 2004, J.P., Ph.D., the veteran's treating 
psychologist at the VAMC, wrote a letter describing the 
veteran's current PTSD symptoms.  He noted that his findings 
were based on the results of the veteran's most recent annual 
psychological evaluation, which was completed by him in April 
2004, and additional history since that time that was 
relevant to the claim.  J.P., Ph.D. noted that in the 4-1/2 
years that the veteran had been living at the VAMC, he 
consistently reported a pattern of erratic and disturbed 
sleep, and an episodic pattern of nightmares linked to his 
combat experiences, including intensification of nightmares 
around the anniversary of his combat trauma that occurred 
around the Christmas holiday.  The veteran reported 
developing some avoidance mechanisms.  For example, he stated 
that he tended to isolate himself from other veterans, 
usually preferring the solitude of being outside as opposed 
to social interaction with his peers.  He also described 
himself as often being inattentive, and linked this to an 
attempt to avoid or detach himself from others or his 
feelings.  At the time of the April 2004 annual evaluation, 
the veteran reported increased vividness and frequency of 
nightmares, with content related to combat experiences in 
Vietnam.  He specifically described being awakened from his 
sleep during that week with a nightmare regarding his memory 
of slitting the throat of an enemy soldier.  When he had this 
dream, he reported that he yelled out and was awakened in the 
early morning.  In addition, in July 2004, the veteran was 
seen in a supportive individual therapy session at his 
request to discuss the reaction he had to the threatening 
behavior of another patient on the unit.  He reported that 
another patient slammed his fists in the veteran's face twice 
in a threatening manner, which upset the veteran.  The 
veteran indicated that he threatened to grab the patient by 
the throat, which was a frightening experience for him due to 
his combat training as a Marine.  A staff member called the 
veteran's name, which helped to ground the veteran and 
prevented him from acting in a violent manner.  He was upset 
by the incident for several hours afterward.  This event did 
trigger the re-experiencing that was associated with his 
combat-related PTSD.  The veteran had noted that his 
participation in the group in the past helped him to identify 
his PTSD triggers and to begin to develop alternative means 
of coping with his trauma.  Since that event in July 2004, 
the veteran had been a regular participant in the group where 
he had been seeking help with anger management issues related 
to PTSD as well as symptom management of recurrent nightmares 
and disturbed sleep.

The examiner also noted that the veteran had a history of 
recurrent depression.  However, his history of depression had 
primarily been related to reactions to his spinal cord 
injury.  Specifically, he reported that he was clinically 
depressed after his spinal cord injury in 1977 and said that 
he made two suicide attempts after the injury and another 
suicide attempt in 1999 after his right leg was amputated.  
He was also treated with Zoloft in 2000 and 2001 for 
depression and PTSD, but the medication was discontinued at 
the veteran's request in March 2001 when he presented with no 
evidence of clinical depression.  As for substance abuse, the 
veteran noted that he used marijuana in the past on a regular 
basis as a way to numb feelings.

The examiner noted that the veteran's PTSD symptoms included 
a history of chronic sleep disturbance, recurrent nightmares, 
and a history of risk taking behavior, angry outbursts, and 
aggressive behavior, which were linked to his traumatic 
combat experiences.  Based on the available history, the 
veteran's PTSD symptoms were sufficiently severe to interfere 
with his interpersonal functioning as evidenced by his two 
failed marriages, and to also interfere with his occupational 
functioning, the latter due to both his chronic PTSD symptoms 
and his inability to modulate job-related stresses.  The 
veteran's substance abuse undoubtedly contributed to his 
impairments in interpersonal and occupational functioning, 
but these impairments ultimately appeared to have been 
primarily related to the effects of his PTSD.  The Axis I 
diagnosis was chronic PTSD and the GAF score was 55.


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2004).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

The nomenclature employed in this portion of the rating 
schedule is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  Rating agencies must be 
thoroughly familiar with this manual to properly implement 
the directives in §4.125 through §4.129 and to apply the 
general rating formula for mental disorders in §4.130. The 
schedule for rating for mental disorders is set forth as 
follows:


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); 
inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:   depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2004).

The veteran is currently rated as 50 percent disabling for 
his PTSD.  The Board finds that the 50 percent rating, as 
assigned by the RO, is correct and an evaluation in excess of 
50 percent is not warranted.  As such, the Board notes that 
according to the medical evidence of record, the veteran's 
current symptoms are paranoia, lack of short-term memory, 
nightmares approximately once per week, sleep impairment, 
impaired social relationships, and inattentiveness.  His 
regular treating psychiatrist stated that the veteran's PTSD 
interfered with his interpersonal and occupational 
functioning.  According to the rating criteria for PTSD, the 
veteran's symptoms meet the criteria for a 50 percent 
evaluation because the veteran has recurrent panic attacks or 
nightmares, impairment of short-term memory, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

An evaluation in excess of 50 percent is not warranted 
because while the veteran has, in the past, had suicidal 
ideation, this has been attributed to his reaction to 
quadriplegia; while early in his residency at the VA 
domiciliary he had been described by the staff as a "control 
freak", this had lessened and his obsessional rituals were 
not shown to interfere with routine activities.  He was not 
intermittently illogical, obscure, or displayed irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  As such, the veteran is noted to have had previous 
suicide attempts, but his last attempt was in December 1999.  
During the VA examination, he was also noted to be oriented 
in all spheres and had no obvious impairment of thought or 
communication.  Although he does have nightmares as a result 
of his PTSD, they occur on a weekly basis and are not 
considered to be near-continuous.  In addition, the veteran's 
regular treating psychologist, J.P., Ph.D. stated in his 
October 2004 letter that the veteran's depression was more so 
related to his spinal cord injury and not to his PTSD.  J.P., 
Ph.D. also referenced an altercation between the veteran and 
another resident that occurred in July 2004.  According to 
J.P., Ph.D.'s record of the incident, the veteran's anger did 
not appear to be unprovoked and occurred one time.  The last 
incident of violence as noted in the October 2004 letter was 
in the 1970's.  Therefore, the veteran's PTSD symptoms do not 
meet the criteria for an evaluation in excess of 50 percent 
and a higher evaluation is not warranted.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


